UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    DENISE GENTRY,

                Plaintiff,

         v.                                                     Civil Action No. 18-2138 (RDM)

    DENIS R. MCDONOUGH, 1

                 Defendant.


                             MEMORANDUM OPINION AND ORDER

        Plaintiff Denise Gentry, a police officer with the Veterans Affairs Medical Center here in

Washington, D.C. (“Medical Center”), brings this action against the Secretary of Veterans

Affairs (“Secretary”) asserting two counts, the first under Title VII of the Civil Rights Act of

1964 (“Title VII”), 42 U.S.C. § 2000e et seq., and the second under the Age Discrimination in

Employment Act (“ADEA”), 29 U.S.C. § 633a. Dkt. 1. She alleges, in particular, that the

Department of Veterans Affairs (“VA”) discriminated against her on the basis of her sex and age

when the agency selected three male candidates, at least one of whom was younger than her, for

a captain position in 2017. Dkt. 1 at 5 (Compl. ¶ 14). The Secretary moves for summary

judgment on two grounds. First, he argues that Gentry never applied for the positions at issue

and, therefore, a cannot establish a prima facie case of sex (Count I) or age (Count II)

discrimination. Second, he maintains that, even had Gentry applied for the positions, no

reasonable jury could find that she was a victim of age (Count II) discrimination.




1
 The Court automatically substitutes the current Secretary of the VA into the case caption. See
Fed. R. Civ. P. 25(d) (providing that “when a public officer . . . ceases to hold office while the
action is pending . . [t]he officer’s successor is automatically substituted as a party”).
       For the reasons explained below, the Court rejects the Secretary’s first argument but

accepts his second argument. The Court, accordingly, will GRANT in part and DENY in part

the Secretary’s motion for summary judgment and will enter summary judgment in the

Secretary’s favor on Count II of the complaint, which alleges the Gentry was denied promotion

on the basis of her age.

                                      I. BACKGROUND

       For purposes of resolving the Secretary’s motion for summary judgment, the Court takes

“the facts in the record and all reasonable inferences derived therefrom in a light most favorable”

to Gentry. Coleman v. Duke, 867 F.3d 204, 209 (D.C. Cir. 2017) (quoting Al-Saffy v. Vilsack,

827 F.3d 85, 89 (D.C. Cir. 2016)).

A.     Factual Background

       Gentry has served as a member of the VA’s police and security service since 2000. Dkt.

25-2 at 1 (Def.’s SUMF ¶ 1); see also Dkt. 28-1 at 1 (Pl.’s Response ¶ 1). In this suit, she

alleges that the VA unlawfully discriminated against her based on her sex and age when it failed

to promote her to a supervising police officer/captain position in May and June 2017. Dkt. 1 at

6–9 (Compl. ¶¶ 16–27); see also Dkt. 25-3 (Ex. 2, Gentry Dep. at 20). At the time, Gentry was a

56-year-old sergeant working the night shift at the Medical Center. Dkt. 25-2 at 1 (Def.’s SUMF

¶¶ 2–3); see also Dkt. 28-1 at 1 (Pl.’s SUMF ¶¶ 2–3). Gentry had sought a promotion to

captain—also known as watch commander supervisor—beginning as early as 2012, when she

unsuccessfully applied for an opening. Dkt. 25-3 (Ex. 2, Gentry Dep. at 22–23).

       On Friday, May 26, 2017—the Friday before Memorial Day weekend—the Medical

Center’s Police Service posted an announcement for two supervisory police officer/captain

positions. Dkt. 25-2 at 2 (Def.’s SUMF ¶¶ 6–7); Dkt. 28-2 at 123 (Ex. H at 5). Those positions



                                                 2
were posted on USAJobs, an online website, where applicants could search for open positions

and submit applications. Dkt. 25-2 at 2–3 (Def.’s SUMF ¶¶ 6, 15–16); see also Dkt. 25-3 (Ex.

10, Coburn Dep. at 15). Because the positions were “non-bargaining” positions, the Medical

Center was required to leave the postings open for at least seven days or until at least fifty

applications were received. Dkt. 25-2 at 2 (Def.’s SUMF ¶ 7); see also Dkt. 28-1 (Pl.’s

Response ¶ 7). The vacancies closed on May 31, 2017, after fifty applications were received.

Dkt. 25-2 at 2 (Def.’s SUMF ¶ 7); see also Dkt. 28-1 (Pl.’s Response ¶ 7).

       Gentry did not learn about the vacancies until after May 31, 2017, and thus she never

applied. Dkt. 25-3 (Ex. 2, Gentry Dep. at 32, 37). According to one of Gentry’s co-workers,

Luis Rodriguez-Soto, the interim acting chief of police, Tony Hebert, told certain officers that

the VA was “opening up three positions for captains,” and he encouraged Rodriguez-Soto to

apply. Dkt. 25-3 (Ex. 4, Rodriguez-Soto Dep. at 13). According to Rodriguez-Soto, Hebert

indicated that he “had already made up his mind who he was going to give positions to,” and

Hebert was “basically telling us [to] apply, that the position is going to come available,” and,

“[i]f you make the cert list, he is the selecting official.” Id. (Ex. 4, Rodriguez-Soto Dep. at 14).

Rodriguez-Soto did not learn that the vacancy was actually posted, however, until another officer

(who was on the night shift) called to tell him that “they just posted these positions.” Id. (Ex. 4,

Rodriguez-Soto Dep. at 11). Rodriguez-Soto talked to Hebert about the short turnaround and

lack of notice, stressing that he would not have been able to apply if “someone hadn’t called”

him. Id. (Ex. 4, Rodriguez-Soto Dep. at 17). Hebert responded, “[W]ell, you know about it now.

So apply.” Id. Rodriguez-Soto then applied. Id.

       The only officers that Hebert told to apply were those who worked the day shift, id. (Ex.

4, Rodriguez-Soto Dep. at 13, 17), and at the time Gentry worked the night shift, Dkt. 28-2 at



                                                  3
123 (Ex. H at 5). When Rodriguez-Soto subsequently “confronted” Hebert about the difficulties

some officers might have learning about the position over the holiday weekend, Hebert

responded, “If they can’t apply, that’s their problem, that’s not my problem.” Dkt. 25-3 (Ex. 4,

Rodriguez-Soto Dep. at 16–17). Because no one informed Gentry of the opening, she believes

“she was not afforded the opportunity to apply.” Dkt. 28-2 at 123 (Ex. H at 5). Had she known

that the position was available, Gentry maintains that she would have applied, as evidenced by

her prior interest and the fact that at the time she was working in that exact role—that is, as a

captain (or supervisory officer)—on an interim basis. Id. at 122–23 (Ex. H at 4–5); see also Dkt.

25-3 (Ex. 2, Gentry Dep. at 29–30).

       Chief Hebert ultimately selected three men for the positions: Luis Rodriguez-Soto, who

was 57 years old at the time; Alford Coburn, who was approximately 45 years old; and Aaron

Bradford, whose age is not included in the record. Dkt. 25-2 at 4 (Def.’s SUMF ¶¶ 23–25).

B.     Procedural History

       Gentry filed an administrative complaint with the VA’s Office of Resolution

Management on September 6, 2017. Dkt. 25-3 (Ex. 1 at 1). That office accepted the following

claim for investigation on December 27, 2017: whether Gentry “was discriminated against based

on age and sex (female)” when Chief Hebert “notified only the day shift of the Supervisory

Police Officer (Captain) GS-083-9/10 vacancy and did not notify her shift about the vacancy

announcement.” Dkt. 25-3 (Ex. 11 at 1). According to a written statement Gentry submitted

under the penalty of perjury, “[a]ll of the [s]upervisory positions Chief Hebert posted have been

given to younger male employees,” and “[t]here are no female employees in supervisory roles.”

Dkt. 25-3 (Ex. 3 at 3). Gentry further attested that no one on the night “shift was aware of the

openings” and that she was “the oldest [s]ergeant in [the] Police Service[] and if [she] knew an



                                                  4
announcement was coming out [she] would have applied.” Id. (Ex. 3 at 4). “In the past,” she

continued, copies of job postings were left “in the control room where the dispatcher sits.” Id.

(Ex. 3 at 5). According to Gentry, she asked Hebert why he did not notify her “about the

position,” and, sidestepping the question, Hebert merely responded that he did not see her “name

on the certificate referral list” and that “because he did not post the announcement,” the question

of notification “was out of his hand[s].” Id. Gentry further attested that Hebert told her that he

“thought that [she] did not want to apply for [the vacancies] since [her] name was not on the

certificate.” Id. Finally, Gentry attested that Hebert knew that she “wanted to be promoted” but

“purposefully failed to notify [her] about the vacancies,” leading to the promotion of three men,

who “were younger, under qualified, and not qualified to be [c]aptains.” Id. (Ex. 3 at 4).

       Gentry received a final agency decision from the VA’s Office of Employment

Discrimination Complaint Adjudication (“the Adjudication Office”) on June 15, 2018. Dkt. 28-2

at 127, 132 (Ex. I at 2, 8). The Adjudication Office found that Gentry “establishe[d] a prima

facie case” and that Chief Hebert attempted to “pre-select[]” certain individuals, including those

“who worked on the day shift.” Id. at 128–30 (Ex. I at 3–5). But, although the Adjudication

Office did “not endorse pre-selection as a method to filling vacancies, [the Office] note[d] that it

is not unlawful for the selecting official to favor someone whom he believes will perform the job

well so long as the decision was not based on discriminatory considerations.” Id. at 130 (Ex. I at

5). And because Gentry “fail[ed] to show that [Chief Hebert’s] failure to notify her that the

[captain] position would be announced involved a discriminatory motive based on sex or age,”

the Adjudication Office found that Gentry had failed to substantiate her claim. Id.

       Gentry filed suit in this Court on September 14, 2018, alleging violations of both Title

VII and the ADEA. Dkt. 1. The VA answered, Dkt. 8, and, following discovery, moved for



                                                 5
summary judgment on both claims, Dkt. 25. Gentry opposed that motion, Dkt. 28, and the VA

filed its reply, Dkt. 29.

                                     II. LEGAL STANDARD

        A party is entitled to summary judgment under Federal Rule of Civil Procedure 56 if it

can “show[] that there is no genuine dispute as to any material fact and [that it] is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). The party seeking summary judgment

“bears the initial responsibility” of “identifying those portions” of the record that “demonstrate

the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). A fact is “material” if it could affect the outcome of the litigation under governing law,

see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986), and a dispute is “genuine” if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party, see Scott

v. Harris, 550 U.S. 372, 380 (2007). The Court must view the evidence in the light most

favorable to the nonmoving party and must draw all reasonable inferences in that party’s favor.

See Talavera v. Shah, 638 F.3d 303, 308 (D.C. Cir. 2011).

        If the moving party carries this initial burden, the burden then shifts to the nonmoving

party to show that sufficient evidence exists for a reasonable jury to find in the nonmoving

party’s favor with respect to the “element[s] essential to that party’s case, and on which that

party will bear the burden of proof at trial.” Id. (quoting Holcomb v. Powell, 433 F.3d 889, 895

(D.C. Cir. 2006)). The nonmoving party’s opposition, accordingly, must consist of more than

unsupported allegations or denials, and must be supported by affidavits, declarations, or other

competent evidence setting forth specific facts showing that there is a genuine issue for trial. See

Fed. R. Civ. P. 56(c); Celotex, 477 U.S. at 324. That is, once the moving party carries its initial

burden on summary judgment, the nonmoving party must provide evidence that would permit a



                                                  6
reasonable jury to find in its favor. See Laningham v. U.S. Navy, 813 F.2d 1236, 1241 (D.C. Cir.

1987). If the nonmoving party’s evidence is “merely colorable” or “not significantly probative,”

the Court should grant summary judgment. Liberty Lobby, 477 U.S. at 249–50.

                                         III. ANALYSIS

A.     Exhaustion

       The Court must first clarify the scope of dispute before it. In his motion for summary

judgment, the Secretary notes that Gentry’s complaint “makes allegations regarding positions

that were open prior to May 2017.” Dkt. 25-1 at 6 n.1. And it is true that Gentry’s complaint

describes in some detail her efforts to secure a caption position in 2012, including her allegations

that her superior subjected her to requirements that he did not subsequently impose on other,

male applicants for the same position. See Dkt. 1 at 2–4 (Compl. ¶¶ 7–9). Both counts of

Gentry’s complaint, moreover, reference (albeit obliquely) this episode. See id. at 6 (Compl.

¶ 20) (Title VII allegations); id. at 7–8 (Compl. ¶ 26) (ADEA allegations).

       As the Secretary correctly observes, Gentry cannot recover in this action for any

discriminatory employment actions that occurred in 2012. That is because administrative

exhaustion is required to pursue a claim under either Title VII or the ADEA, see Washington v.

Wash. Metro. Area Transit Auth., 160 F.3d 750, 752 (D.C. Cir. 1998), and there is no evidence

that Gentry exhausted her administrative remedies for any claim other than her discrimination

claims relating to the May 2017 position, Dkt. 25-1 at 6–7 n.1; see also Dkt. 25-3 (Ex. 2, Gentry

Dep. at 45) (acknowledging that Gentry’s administrative complaint related solely to the May

2017 position). Gentry, for her part, does not resist this conclusion. She maintains only that she

“timely filed an EEO claim on September 6, 2017[,] alleging discrimination,” Dkt. 28 at 13, and

acknowledges that claim related only to the May 2017 opening, as she conceded in her



                                                 7
deposition, Dkt. 25-3 (Ex. 2, Gentry Dep. at 45), and as is evident from the face of that

administrative complaint, Dkt. 28-2 at 4 (Ex. A at 3) (alleging she “was discriminated against

based on age and sex” when over the Memorial Day holiday weekend in 2017 the VA “notified

only the day shift” about the captain vacancy “and did not notify her shift”).

       The Court, accordingly, concludes that the only claims Gentry has exhausted—and thus

the only claims properly raised in this case—are her Title VII and ADEA claims related to the

May 2017 position. As a result, Gentry’s allegations relating to her efforts to secure a captain

position in 2012 provide, at most, relevant background evidence in support of those claims. See

Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 113 (2002).

B.     Failure to Apply

       The principal argument that the Secretary presses on summary judgment is premised on

an undisputed fact—that Gentry never applied for the vacancies that were posted in May 2017.

In the Secretary’s view, this is dispositive because a necessary element of Gentry’s prima facie

cases under Title VII and the ADEA is that she applied for the positions at issue. Dkt. 25-1 at 13

(addressing Title VII claim); id. at 15 (same for ADEA claim). Gentry disagrees and argues that

she made her interest in promotion known to Hebert and that she failed to apply only because

Hebert purposefully failed to tell her about the vacancies and because the posting occurred,

without her knowledge, over the Memorial Day weekend. Dkt. 28 at 8–9, 14; see also Dkt. 28-2

at 123 (Ex. H at 5) (arguing that “she was not afforded the opportunity to apply”).

       The Secretary is correct that, “[g]enerally, to establish a prima facie case of

discriminatory or retaliatory non-selection or failure to promote, plaintiff must show that ‘(1) she

is a member of a protected class; (2) she applied for and was qualified for an available position;

(3) despite her qualifications, she was rejected; and (4) either someone filled the position or it



                                                  8
remained vacant and the employer continued to seek applicants.’” Evans v. District of

Columbia, 754 F. Supp. 2d 30, 49 (D.D.C. 2010) (emphasis added) (quoting Holcomb v. Powell,

433 F.3d 889, 895 (D.C. Cir. 2006)). Thus, in the ordinary course, a plaintiff alleging

discrimination based on the denial of a promotion must have applied for the promotion that she

alleges she was unlawfully denied.

       There are, however, exceptions to this rule. A plaintiff need not apply, for example, if

she can prove, among other things, that “an application would have been futile,” Lathram v.

Snow, 336 F.3d 1085, 1089 (D.C. Cir. 2003), or that she “‘made every reasonable attempt to

convey [her] interest in the job to the employer,’” Cones v. Shalala, 199 F.3d 512, 518 (D.C. Cir.

2000) (quoting EEOC v. Metal Serv. Co., 892 F.2d 341, 348 (3d Cir. 1990)); see also Elam v.

D.C. Fire & EMS Dep’t, No. 03-cv-1407, 2005 WL 1903557, at *5 (D.D.C. July 19, 2005)

(quoting Metal Serv. Co., 892 F.2d at 348). As these decisions recognize, the elements of a

prima facie case are not cast in stone, and “courts must be sensitive to the myriad of ways” that

“an inference” of discriminatory action “can be created.” Metal Serv. Co., 892 F.2d at 348. In

this respect, courts must not lose sight of the statutory directive barring any “employment

practice” used “to discriminate against any individual with respect to [her] compensation, terms,

conditions, or privileges of employment, because of such individual’s . . . sex.” 42 U.S.C.

§ 2000e-2(a); see also 29 U.S.C. § 633a(a) (“All personnel actions affecting employees or

applicants for employment who are at least 40 years of age” in federal agencies, including the

VA, “shall be made free from any discrimination based on age.”).

       Although a close question, the Court is persuaded that Gentry has proffered sufficient

evidence to permit a reasonable jury to find that Hebert decided in advance who he wanted to

select—all three of whom were male—and that he skewed the process in their favor. One thing



                                                 9
that makes this a close question is that Gentry does not dispute the Secretary’s representations

that it was “[t]he Human Resources department, not Chief Hebert, [who] was responsible for

posting” the vacancy on May 26, 2017, or that the vacancy closed on May 31, 2017, “because

fifty applications had been submitted.” Dkt. 25-2 at 2 (Def.’s SUMF ¶¶ 5-7); Dkt. 28-1 at 2

(Pl.’s Response ¶¶ 5-7). 2 But even so, a reasonable jury could nonetheless find that (1) Hebert

departed from the past practice of the Medical Center Police Service by not leaving a copy of the

notice in the control room, where all officers could see it; (2) Hebert was aware that notice of the

vacancies was posted just before the Memorial Day weekend and that it closed after only five

days; (3) Hebert knew that Gentry was interested in the promotion, even though she did not

apply; (4) Hebert only informed members of the day shift that the vacancy was coming, and he

knew that Gentry worked the night shift; and (5) Hebert was selective about whom he told about

the upcoming vacancy because he had already decided whom he wanted to promote.

       The Secretary responds that there is no requirement that the VA post openings in any

central location at the facility. See Dkt. 25-3 (Ex. 6, Hebert Dep. at 36) (“[T]he official VA

government website USA Jobs . . . that’s the only place the U.S. [g]overnment announces

positions.”). But that is not the point. What matters is whether Hebert told the officers that he

wanted to select about the vacancy while intentionally departing from prior practice of leaving a

copy of the posting in the control room, whether he knew that Gentry would have applied for the

promotion if she knew about it, and whether he intentionally kept her in the dark so that she

would not apply. For present purposes, moreover, it is not the Court’s role to decide whether

Gentry has proven these allegations by a preponderance of the evidence. That is a question for



2
  Gentry does maintain that the selection process was irregular because two vacancies were
posted by three individuals were selected, see, e.g., Dkt. 28 at 9, but that contention has nothing
to do with the very short posting that occurred over a holiday weekend.
                                                 10
the jury. The Court’s only role is to determine whether a reasonable jury could agree with

Gentry’s theory of the case, and the Court is persuaded that a reasonable jury could do so.

       Beyond Gentry’s own statement, which she submitted to the Adjudication Office under

the penalty of perjury, Dkt. 28-2 at 121 (Ex. H at 2), Gentry points to Rodriguez-Soto’s

testimony that Hebert “had already made up his mind who he was going to give positions to” and

that “basically he was telling us to apply,” Dkt. 25-3 (Ex. 4, Rodriguez-Soto Dep. at 14). After

considering similar evidence, the Adjudication Office agreed in its final decision that there was

evidence that Hebert attempted to “pre-select[]” certain individuals for the position by notifying

them about the opening, Dkt. 28-2 at 130 (Ex. I at 6), and it is undisputed that the three

individuals whom Chief Hebert selected were men—as is every supervisory officer in the

Medical Center Police Service, see Dkt. 25-3 (Ex. 3 at 3). And, tellingly, when Rodriguez-Soto

“confronted” Hebert about the difficulties other officers might face in learning of the opening,

Hebert responded with indifference, saying “If they can’t apply, that’s their problem, that’s not

my problem.” Dkt. 25-3 (Ex. 4, Rodriguez-Soto Dep. at 16–17). 3

       The Court, accordingly, concludes that a reasonable jury could find that Hebert

knowingly kept Gentry in the dark about a promotion that he knew she wanted and that he did so



3
  Despite the import of Rodriguez-Soto’s testimony, Gentry’s brief does no more than cite
generally to Rodriguez-Soto’s deposition transcript, see, e.g., Dkt. 28 at 14, without even
attempting to point the Court to the relevant portions of that transcript. In so doing, plaintiff’s
counsel has required the Court to sift through that transcript to identify the relevant portions,
bringing to mind the colorful adage that “[j]udges are not like pigs, hunting for truffles buried in
briefs or the record.” Potter v. District of Columbia, 558 F.3d 542, 553 (D.C. Cir. 2009)
(Williams, J., concurring) (quotation marks omitted). Combined with Gentry’s statement of
undisputed material facts, see Dkt. 28-1—which is far from compliant with the requirements of
this Court’s standing order, see Dkt. 3—plaintiff’s counsel has not only imposed a substantial
burden on the Court, he has done a disservice to his client. Mindful of the principle that “cases
should be decided upon their merits whenever reasonably possible,” Teamsters Loc. 639-Emps.
Health Tr. v. Boiler & Furnace Cleaners, Inc., 571 F. Supp. 2d 101, 107 (D.D.C. 2008)
(quotation marks omitted), however, the Court will not rely on these deficiencies to grant
                                                 11
to favor other applicants in the process. That conclusion addresses the sole argument that the

Secretary makes with respect to Gentry’s sex discrimination claim—that is, that Gentry has

failed to “make out a prima face case of [sex] discrimination” because she did not apply to the

position, and “applying for the position is . . . an element of the claim.” Dkt. 25-1 at 13.

Significantly, the Secretary does not argue that Gentry lacks sufficient evidence that the Hebert

(or any other VA official) discriminated against her based on her sex, and, thus, the Court need

not assess whether a reasonable jury could find that Hebert (or anyone else) favored others in the

application process because of Gentry’s sex. For present purpose, then, the Court merely

concludes that the fact that Gentry never applied for the position does not preclude her, as a

matter of law, from prevailing on her Title VII claim.

       The Court will, accordingly, deny the Secretary’s motion for summary judgment with

respect to Count I of the complaint.

C.     Evidence of Sex Discrimination

       Although he does so only in passing, the Secretary does, however, challenge the

sufficiency of Gentry’s evidence of age discrimination. He asserts: “[A]part from presenting

evidence that she was, in fact, over the age of forty at the time the vacancy was posted, Plaintiff

cannot point to any evidence that any arguably adverse action regarding her was caused by her

age. On the contrary, Officer Rodriguez[-Soto], one of the individuals who was chosen for one

of the positions advertised in the [v]acancy [announcement] was approximately the same age as

Plaintiff.” Dkt. 25-1 at 15. This contention, moreover, is supported by the undisputed evidence.

The Secretary asserts in her statement of undisputed facts that Gentry was “fifty-six years old in




summary judgment in favor of the Secretary. Plaintiff’s counsel is nevertheless admonished that
the Court will not countenance further disregard of the Court’s Local Rules or standing order.
                                                 12
May 2017,” and that “Officer Rodriguez[-Soto] . . . was fifty-seven years old at the time he was

selected for the position.” Dkt. 25-2 at 1, 4 (Def.’s SUMF ¶¶ 3, 24). Gentry, in turn, responds

that both of these facts are “undisputed.” Dkt. 28-1 at 1, 4 (Pl.’s Response ¶¶ 3, 24). But, even

more significantly, Gentry offers no argument or evidence whatsoever in response to the

Secretary’s argument.

       Because the Secretary has carried his initial burden of demonstrating that the VA did not

discriminate against Gentry on the basis of her age, the burden shifted to Gentry to offer some

evidence supporting her claim. See Talavera, 638 F.3d at 308. She has failed even to attempt to

carry that burden. The Court will, accordingly, grant summary judgment in the Secretary’s favor

on Count II of the complaint, which alleges that the VA discriminated against Gentry on the

basis of her age in violation of the ADEA.

                                        CONCLUSION

       For the foregoing reasons, it is hereby ORDERED that the Secretary’s motion for

summary judgment, Dkt. 25, is GRANTED in part and DENIED in part, and it is further

ORDERED that judgment is entered in favor of the Secretary on Count II of Plaintiff’s

complaint.

       SO ORDERED.



                                                     /s/ Randolph D. Moss
                                                     RANDOLPH D. MOSS
                                                     United States District Judge


       March 1, 2022




                                                13